People v LaCross (2019 NY Slip Op 06946)





People v Lacross


2019 NY Slip Op 06946


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ.


889 KA 15-01678

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOSEPH M. LACROSS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Thomas E. Moran, J.), rendered August 10, 2015. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [1]). Defendant's sole argument on appeal is that his plea should be vacated in the event that his separate judgment of conviction for robbery in the first degree is reversed (see generally People v Pichardo, 1 NY3d 126, 129 [2003]). Defendant's contention is academic because that judgment of conviction has been affirmed (see People v Lacross, — AD3d — [Sept. 27, 2019] [4th Dept 2019] [decided herewith]) and, thus, there is no basis for reversal here (see People v Meacham, 151 AD3d 1666, 1667 [4th Dept 2017], lv denied 30 NY3d 981 [2017]; People v Faulkner, 137 AD3d 419, 419 [1st Dept 2016]).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court